Citation Nr: 1140028	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-23 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred during treatment at Mease Countryside Hospital from January 29, 2008, to February 1, 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.S.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim was previously before the Board and remanded in December 2010 to afford him a Board hearing.  In August 2011, the Veteran and J.V.S. testified before the undersigned at the RO.  At transcript of the hearing is associated with the claims file.

The issue of entitlement to payment or reimbursement of radiation medical expenses incurred in February 2008, after the Veteran was discharged from the hospital, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

On January 29, 2008, the Veteran obtained prior approval from the New Port Richey VA facility to go to the Mease Countryside Hospital emergency room for complaints of abdominal pain.


CONCLUSION OF LAW

The criteria for payment for or reimbursement of medical expenses incurred by the Veteran in receiving emergency medical services from January 29, 2008, to February 1, 2008 at Mease Countryside Hospital, are met.  38 U.S.C.A. §§ 1703, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 17.54 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, the Board finds that any discussion of the duties to notify and assist is unnecessary.


II.  Analysis

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the claimant received in a private facility.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2011).  This is a factual not a medical determination.  See Similes v. Brown, 6 Vet. App. 555   (1994). 

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the criteria outlined by 38 U.S.C.A. § 1728, or in the alternative, 38 U.S.C.A. § 1725 and the accompanying regulations. 

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability; 

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120. 

The provisions of 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, each of these three criteria must be met in order to establish entitlement to reimbursement or payment of medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  See Zimick v. West, 11 Vet. App. 45, 49 (1998). 

"Feasibly available" is not defined in the relevant statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53 (2011), state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.  As well, a VA facility would not be feasibly available if there were evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that a veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, a veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if a veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002.  Again, these criteria are conjunctive, not disjunctive; thus, all the criteria must be met.  Melson, supra. 

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994). 

The Board notes that 38 C.F.R. § 17.1002, one of the regulations implementing the Veterans Millennium Health Care and Benefits Act, also defines emergency services.  Under such provision, emergency services exist where treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and indicates that this standard is met if there is an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b). 

The regulations do not require that a veteran's treatment actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that the evaluation and treatment were for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

A medical emergency lasts "only until the time the veteran becomes stabilized."  38 C.F.R. § 17.1002(d).  The term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility."  38 C.F.R. § 17.1001(d).

A January 29, 2008, VA telephone record shows that the Veteran called the medical facility and complained of abdominal pain for eight days.  A section regarding results indicated that the system concern was abdominal aortic aneurysm, and the system recommendation was emergency.  The nurse recommendation was also emergency.  The recommended follow-up location was "emergency room, other."  The patient agreed.  The details indicated that the Veteran had been lifting something heavy that morning and had left-sided abdominal pain that had gotten worse throughout the day.  The Veteran clearly sounded in pain over the telephone.  The Veteran had stated that he had a friend that could take him to Mease Countryside emergency room now.  A registered nurse signed the record, and a physician acknowledged it.

The January 29, 2008, admission record from Mease Countryside Hospital shows that the Veteran came to the emergency room alone for evaluation of abdominal pain and lower back pain.  He had stomach pain for about two months that was tolerable.  However, that day, he pulled a heavy object and developed pain which had markedly gotten worse in his low back.  It radiated across and over to the abdominal wall area in the pelvis.  His assessment at admission was abdominal pain secondary to spine involvement and fracture and destruction of the T9 vertebral body and syncope following administration of Torodol.  The Veteran was admitted and stayed in the hospital until February 1, 2008.  At discharge, the diagnoses were metastatic disease pericardial mass, probable plasmacytoma; history of rheumatoid arthritis, and syncopal event with no further workup.

In its June 2008 decision, the VAMC indicated that the Veteran's claim was denied because care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  The decision also noted that VA facilities were feasibly available to provide the care.

In a December 2008 written statement, the Veteran indicated that he called the VA facility in New Port Richey on January 29, 2008.  He stated that the triage nurse told him not to come to the clinic because it was too late in the afternoon.  She instructed him to go to the nearest emergency room, due to the severity and location of his pain.  His neighbor then drove him to Mease Countryside Hospital, which was about three miles away.  

What appears to be a VA opinion dated in June 2009 indicates that, after a review of the Veteran's chart, it appeared that the Veteran reasonably believed that his condition was not life threatening, as he drove himself to the emergency room.  He could have driven to either of two VA emergency rooms for evaluation.  The pain had been chronic.

In an undated written statement, the Veteran's neighbor indicated that he drove the Veteran to the hospital on January 29, 2008.  He waited with the Veteran until it was clear that he would be staying at the facility for treatment.

In October 2011, the Veteran and his neighbor testified at a hearing before the undersigned and provided statements that were consistent with those previous submitted.

Having reviewed the record, the Board finds that the Veteran's claim should be granted.  First, the Board notes that it appears that the Veteran was given approval for this particular treatment, as shown in the Veteran's statements and the January 29, 2008, VA telephone record.  The expenses for his hospitalization from January 29, 2008, to February 1, 2008, should therefore be paid by VA.

Furthermore, even if it was found that the Veteran was not given prior approval for this treatment, the VA telephone record shows that a nurse believed the Veteran's symptoms to be emergent and appeared to recommend that he follow up at a private emergency room.  This evidence is more probative than the June 2009 opinion, which does not consider that, while the Veteran had complained of abdominal pain for some time, it had suddenly increased in severity that day and wrongly reports that the Veteran drove himself to the emergency room.  The January 2008 VA record is also contemporaneous with the illness at issue.  As such, even in the absence of prior approval, the Board finds that the Veteran would be entitled to payment under the Veterans Millennium Health Care and Benefits Act.

Therefore, the Board finds that the Veteran obtained prior approval from the VA facility in New Port Richey to go to a private emergency room for treatment on January 29, 2008.  His treatment at Mease Countryside Hospital from January 29, 2008, to February 1, 2008, is entitled to payment by VA.  The claim is granted.


ORDER

Payment or reimbursement of medical expenses incurred during treatment at Mease Countryside Hospital from January 29, 2008, to February 1, 2008, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


